ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent William Henry McKibbin has committed professional misconduct warranting public discipline by failing: (1) to supervise a disbarred attorney whom he had employed by allowing him to handle client funds and engage in the unauthorized practice of law; (2) to properly place a client’s funds into a trust account and to withdraw fees as earned; (3) to produce an accounting of client funds to the client; and (4) to provide or maintain the required *281receipts for cash payments made by the client. See Minn. R. Prof. Conduct 1.15(a), 1.15(c)(3), 1.15(h) as interpreted by Appendix 1, 5.3(b), 5.8(b)(1), 5.8(b)(5), and 5.8(b)(6).
Respondent and the Director have entered into a stipulation for discipline. In it, respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and unconditionally admits the allegations of the petition. The parties jointly recommend that the appropriate discipline is a public reprimand followed by 2 years of probation.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent William Henry McKibbin is publicly reprimanded.
2. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
3. Respondent shall have no further employment or other professional relationship relating to the practice of law with Sergio R. Andrade.
4. Respondent is placed on probation for 2 years, subject to the following terms and conditions:
a. Respondent shall cooperate fully with the Director’s Office in its efforts to monitor compliance with this probation. Respondent shall promptly respond to the Director’s correspondence by its due date. Respondent shall provide to the Director a current mailing address and shall immediately notify the Director of any change of address. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct that may come to the Director’s attention. Upon the Director’s request, respondent shall provide authorization for release of information and documentation to verify compliance with the •terms of this probation,
b. Respondent shall abide by the Minnesota Rules of Professional Conduct.
BY THE COURT:
/s/-
David R. Stras Associate Justice